In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 12‐1330

CONSOLIDATION COAL COMPANY,
                                                        Petitioner,

                                v.


DIRECTOR, OFFICE OF WORKERS’ COM‐
PENSATION PROGRAMS and JAMES
BURRIS,
                                                      Respondents.

                 Petition for Review of an Order of
                     the Benefits Review Board.
                          No. 11‐BLA‐0317 


   ARGUED NOVEMBER 1, 2012 — DECIDED OCTOBER 8, 2013


   Before  EASTERBROOK,  ROVNER,  and  HAMILTON,  Circuit
Judges.
    ROVNER,  Circuit  Judge.  James  Burris  worked  in  various
capacities  in  coal  mines  for  twenty‐three  years.  He  twice
sought benefits under the Black Lung Benefits Act, 30 U.S.C.
§ 901 et seq. (“the Act”), abandoning his first claim in 2001, and
then pursuing a second claim in 2006. Following a hearing for
2                                                     No. 12‐1330

the  second  claim,  an  Administrative  Law  Judge  (“ALJ”)
determined that Burris was totally disabled by pneumoconiosis
arising from his coal mining employment and that he qualifies
for  benefits  under  the  Act.  The  Benefits  Review  Board
(“Board”) affirmed that decision. The employer, Consolidation
Coal Company (“Consolidation”), seeks review of that deci‐
sion, contending that (1) the ALJ erred in finding that Burris
established a material change in condition following his first,
abandoned claim; (2) the ALJ erred in concluding that Burris
proved fifteen years of surface mine employment in conditions
substantially similar to those that exist in underground mines;
and (3) the ALJ’s review of the employer’s evidence rebutting
a  presumption  of  pneumoconiosis  was  not  supported  by
substantial evidence. We deny the petition for review.
                                   I.
    The Act provides federal benefits for coal miners who are
totally disabled by pneumoconiosis, “a chronic dust disease of
the lung and its sequelae, including respiratory and pulmonary
impairments, arising out of coal mine employment.” 30 U.S.C.
§ 902(b). See also 20 C.F.R. § 718.202 (“Determining the exis‐
tence of pneumoconiosis”). To establish eligibility for benefits,
a coal miner must demonstrate that (1) he or she has pneumo‐
coniosis;  (2)  the  pneumoconiosis  arose  out  of  coal  mine
employment;  (3)  he  or  she  is  totally  disabled;  and  (4)  the
pneumoconiosis  contributes  to  the  total  disability.  20  C.F.R.
§  725.202(d).  Together  these  are  called  “the  conditions  of
entitlement.” Because a miner’s physical condition can change
over time, a miner whose initial claim for benefits was denied
may bring a subsequent claim if he establishes that his condi‐
tion has changed. See 20 C.F.R. § 718.201(c) (noting that “‘pneu‐
No. 12‐1330                                                           3

moconiosis’ is recognized as a latent and progressive disease
which may first become detectable only after the cessation of
coal  mine  dust  exposure”).  The  regulations  provide  that  a
subsequent claim “shall be denied unless the claimant demon‐
strates that one of the applicable conditions of entitlement …
has changed since the date upon which the order denying the
prior  claim  became  final.”  20  C.F.R.  §  725.309(d).  See  also
Consolidation Coal Co. v. Director, Office of Workers’ Compensation
Programs, 721 F.3d 789, 793 (7th Cir. 2013); Peabody Coal Co. v.
Spese,  117  F.3d  1001,  1008  (7th  Cir.  1997)  (en  banc).  For  the
purposes of determining whether to allow a subsequent claim,
“a denial by reason of abandonment shall be deemed a finding
that the claimant has not established any applicable condition
of entitlement.” 20 C.F.R. § 725.409(c). 
    A coal miner may have either “clinical” or “legal” pneumo‐
coniosis.  Consolidation  Coal,  721  F.3d  at  791;  20  C.F.R.
§  718.201(a).  Clinical  pneumoconiosis  “consists  of  those
diseases recognized by the medical community as pneumo‐
conioses,  i.e.,  the  conditions  characterized  by  permanent
deposition of substantial amounts of particulate matter in the
lungs  and  the  fibrotic  reaction  of  the  lung  tissue  to  that
deposition  caused  by  dust  exposure  in  coal  mine  employ‐
ment.”  20  C.F.R.  §  718.201(a)(1).  Legal  pneumoconiosis  is  a
broader category that “includes any chronic lung disease or
impairment and its sequelae arising out of coal mine employ‐
ment.” 20 C.F.R. § 718.201(a)(2). A chronic lung disease can be
said  to  “arise  out  of  coal  mine  employment”  if  it  is  “any
chronic  pulmonary  disease  or  respiratory  or  pulmonary
impairment significantly related to, or substantially aggravated
by,  dust  exposure  in  coal  mine  employment.”  20  C.F.R.
4                                                       No. 12‐1330

§ 718.201(b). An earlier version of the Act contained a provi‐
sion  creating  a  rebuttable  presumption  that  coal  miners  (1)
with  fifteen  years’  employment  in  underground  mines  (or
surface mines with similar conditions), and (2) who suffered
from a totally disabling respiratory impairment, were totally
disabled due to pneumoconiosis. Consolidation Coal, 721 F.3d at
791;  Pub.  L.  No.  92–303,  §  4(c)  (1972).  In  1981,  Congress
removed  this  presumption  for  new  claims,  but  in  2010,
Congress  revived  the  presumption  for  claims  filed  after
January 1, 2005 that were still pending on or after March 23,
2010. Consolidation Coal, 721 F.3d at 791‐92; Keene v. Consolida‐
tion  Coal  Co.,  645  F.3d  844,  847  (7th  Cir.  2011);  30  U.S.C.
§ 921(c)(4). Burris’s  second claim  (the one at issue  here) fell
within this time period.
                                   II.
    In  April  2001,  ten  years  after  stopping  coal  mine  work,
Burris first applied for Social Security retirement benefits. The
clerk who assisted him in applying for Social Security benefits
also prepared a black lung benefits application for him, telling
him  that  it  was  customary  to  file  these  claims  for  retired
miners. The claim was filed pro se and when the Department of
Labor (“Department”) requested additional information from
Burris,  he  felt  intimidated  by  the  process  and  let  the  claim
lapse. He did not respond to any requests by the Department’s
district director (“Director”) that he submit medical evidence,
authorize  medical  testing  and  release  medical  records.  The
Director considered the claim abandoned after Burris failed to
respond to an order to show cause why the claim should not be
denied  by  reason  of  abandonment,  and  the  claim  was  dis‐
missed in November 2001. 
No. 12‐1330                                                       5

    In  February 2006, Burris filed a  second  claim,  the  one at
issue here. The Director issued a proposed decision awarding
benefits  in  January  2007.  Consolidation  then  requested  a
hearing  before  an  ALJ,  which  was  held  in  October  2009.
Because  this  was  a  “subsequent”  claim,  before  it  could  be
decided on the merits, Burris was required by the regulations
we described above to demonstrate that one of the applicable
conditions  of  entitlement  had  changed  since  the  date  upon
which the order denying the prior claim became final. Because
Burris’s first claim resulted in a denial by reason of abandon‐
ment, Burris was deemed not to have “established any applica‐
ble condition of entitlement.” 20 C.F.R. § 725.409(c). Thus, he
could meet this burden by establishing a change in any of the
applicable  conditions  of  entitlement  after  November  2001,
when his first claim was denied. In its Employer’s Post‐Hearing
Memorandum to the ALJ, Consolidation conceded that, having
abandoned his prior claim, Burris needed only to demonstrate
a  change  in  any  of  the  conditions  of  entitlement,  and  that
Burris  had  met  the  burden  by  demonstrating  that  he  was
totally disabled. Employer’s Post‐Hearing Memorandum, at 27.
See also 20 C.F.R. § 725.202(d) (noting that one of the conditions
of entitlement is that the miner is totally disabled). Unsurpris‐
ingly, the ALJ took Consolidation at its word and determined
that,  in  light  of  the  employer’s  concession,  as  well  as  in
consideration of the record evidence, Burris “has established
a material change in condition from his first claim, denied on
November 26, 2001,” and his claim could thus proceed. In re
Burris, Decision and Order Awarding Benefits (hereafter “Deci‐
sion”), January 6, 2011, at 4. 
6                                                                No. 12‐1330

    With Burris having met the standard for bringing a subse‐
quent claim, the ALJ proceeded to consider the claim on the
merits. At the hearing, Burris established that he worked for
Consolidation between 1974 and 1991. His employment with
Consolidation was not continuous; he was laid off twice and
worked  for  coal  construction  companies  intermittently.  He
worked  for  Bollmeier  Construction  from  1966  to  1970,  and
again in 1975 and 1976. H&H Construction employed Burris
intermittently between 1972 and 1975. In 1976, he worked for
McNally Wellman for four months. Burris performed a variety
of  duties  during  his  coal  mine  employment  including  pan
operator, welder, truck driver, machine operator, driller and
repairman.1 The work he performed often did not match his


1
     We  take  this  opportunity  to  remind  lawyers  that  federal  judges  are
generalists  who  are  not  necessarily  familiar  with  the  industry‐specific
jargon that lards the briefs in this case. See Chicago Truck Drivers, Helpers &
Warehouse Workers Union (Independent) Pension Fund v. CPC Logistics, Inc.,
698 F.3d 346, 350 (7th Cir. 2012) (“Many appellate lawyers write briefs and
make  oral  arguments  that  assume  that  judges  are  knowledgeable  about
every  field  of  law,  however  specialized.  The  assumption  is  incorrect.
Federal  judges  are  generalists.”).  Briefs  should  include  definitions  of
industry‐specific terms on their first use. The briefs here declare without
context or explanation that the claimant “worked at the tipple,” was a “pan
or scraper operator,” drove a “gob truck,” was a welder “on the dragline,”
and  conducted  repairs  at  the  “underground  hopper,”  for  example.  To
provide  context,  we  offer  this  background  on  the  common  use  of  these
terms in the coal industry: A tipple is a structure where coal is cleaned and
loaded in railroad cars or trucks. Webster’s Unabridged Dictionary of the
English Language, RHR Press (2001). The tipple is “a notoriously dusty area
where coal is crushed for shipment to customers.” Consolidation Coal Co. v.
Director, Office of Workers’ Compensation Programs, 294 F.3d 885, 888 (7th Cir.
                                                                  (continued...)
No. 12‐1330                                                                   7

job title, however. At Consolidation, Burris worked at surface
rather  than  underground  mines.  The  parties  agreed  that  he
should  be  credited  with  twenty‐three  years  of  coal  mine
employment but disagreed regarding the degree to which he
was  exposed  to  coal  dust  at  the  surface  mines.  The  ALJ
credited Burris’s testimony regarding the dusty conditions at
Consolidation  and  at  Bollmeier.  At  Consolidation,  the  ALJ
found,  Burris  was  exposed  to  coal  and  rock  dust  during
extensive  work  on  the  hopper,  which  was  located  under‐
ground. He was also exposed to a significant amount of coal
dust  while  conducting  repairs  at  the  tipple,  where  he  fre‐
quently worked. The ALJ also credited Burris’s testimony that
he was exposed to rock and coal dust more than fifty percent
of the time during his five years at Bollmeier. Combined with
his nearly seventeen years of significant coal dust exposure at
Consolidation, the ALJ concluded that Burris established more
than fifteen years of underground coal mine employment or its
equivalent. Decision, at 12. Burris was also a regular cigarette


1
   (...continued)
2002). The government tells us without contradiction from the parties that
a pan or scraper machine is “an earth mover used in reclamation.” Brief for
the  Federal  Respondent,  at  13.  “Gob”  refers  to  “refuse  from  the  coal,
consisting of coal and impurities, such as sulphur balls.” Old Ben Coal Co.
v. Luker, 826 F.2d 688, 689 (7th Cir. 1987). “A dragline is a large stripping
machine that removes surface materials, such as rock and dirt, which cover
the coal, in order to access and remove the coal from the mine pit.” Amax
Coal Co. v. United Mine Workers of America, Intern. Union, 92 F.3d 571, 572
(7th Cir. 1996). A hopper is a funnel‐shaped chamber or bin in which coal
is stored temporarily; it is filled through the top and dispensed through the
bottom. Webster’s Unabridged Dictionary of the English Language, RHR
Press (2001). 
8                                                         No. 12‐1330

smoker.  The  ALJ  resolved  the  conflicting  evidence  in  the
record  regarding  the  number  of  “pack  years”  that  Burris
smoked  by  crediting  Burris’s  testimony  under  oath  that  he
smoked a pack a day for forty‐five years.2 
    Eventually, Burris developed a number of health problems
including  heart  and  lung  disease.  In  determining  whether
Burris  established  total  disability,  the  ALJ  first  noted  that
Consolidation conceded that Burris was totally disabled. For
the  sake  of  completeness,  the  ALJ  then  considered  record
evidence including x‐rays, pulmonary function tests, arterial
blood gas studies, CT scans and the opinions of five doctors.
See 20 C.F.R. § 718.204(b)(2) (setting forth the medical criteria
for establishing a miner’s total disability). The ALJ concluded
that the “overwhelming majority” of the pulmonary function
tests in the record (ten out of fourteen) established that Burris
suffers from a totally disabling respiratory impairment. See 20
C.F.R. § 718.202(b)(2)(i). The arterial blood gas studies did not
meet the regulatory standards for total disability, and Burris
could not prove that he suffered from right‐sided congestive
heart failure. See 20 C.F.R. § 718.204(b)(2)(ii)‐(iii). But the ALJ
noted that total disability could also be established under the
regulations by reasoned medical opinions, and all five physi‐




2
   The number of pack years is calculated by multiplying the number of
packs of cigarettes smoked per day by the number of years the claimant
smoked.  For  example, if a claimant smokes two packs a day for twenty
years, that is considered forty pack years. A smoker who consumed one
pack a day for forty years would also be credited with forty pack years.
No. 12‐1330                                                            9

cians3  who  assessed  Burris  concluded  that  he  was  totally
disabled by a pulmonary or respiratory ailment and that he is
unable  to  return  to  work  as  a  miner.  See  20  C.F.R.
§ 718.202(b)(2)(iv). Based on all of this evidence (as well as the
employer’s concession), the ALJ concluded that Burris estab‐
lished  that  he  was  totally  disabled  and  was  entitled  to  the
benefit of the presumption in 30 U.S.C. § 921(c)(4). That is, the
ALJ  concluded  that  Burris  was  presumed  to  have  a  totally
disabling respiratory impairment caused by pneumoconiosis,
a presumption the employer could attempt to rebut, as we will
discuss below. 
                                    III.
    Notwithstanding its concession before the ALJ, Consolida‐
tion now claims that the ALJ erred in finding that Burris met
his burden of demonstrating a change in condition following
the denial of his prior claim. In effect, Consolidation argues
that, because abandoned claims are treated as if the claimant
failed to establish any applicable condition of entitlement, a
miner who was totally disabled by pneumoconiosis at the time
the first claim was abandoned could unfairly bring a second
claim  even  though  no  material  change  in  the  conditions  of
entitlement  had  taken  place.  In  this  case,  Consolidation
contends, Burris’s lung function actually improved between
the  time  he  abandoned  his  first  claim  and  the  filing  of  the
subsequent  claim.  Although  Consolidation  concedes  that
Burris currently is totally disabled, the company also maintains

3
   One of the doctors examined Burris on the Director’s behalf, two were
hired by the employer, one was Burris’s treating physician, and the fifth
was retained by Burris to assess the medical records. 
10                                                    No. 12‐1330

that he was more totally disabled (if we assume for the pur‐
poses of this argument that “total disability” is a term subject
to gradation) when he filed his first claim. To allow his claim
to proceed, the company urges us to find, would be contrary
to law.  For  that reason, Consolidation requests  that we  find
that the regulations at 20 C.F.R. §§ 725.309(d) and 725.409 are
contrary to law with regard to abandoned claims, and that we
vacate the ALJ’s finding that Burris met his burden of demon‐
strating a change in one of the conditions of entitlement. 
     This is a remarkable argument for many reasons but we
begin with the most obvious and perhaps the most troubling: 
Consolidation conceded this point in no uncertain terms before
the ALJ. In a section of its Employer’s Post‐Hearing Memorandum
titled  “Claimant  has  proven  a  material  change  in  condition
pursuant to § 725.309(d),” Consolidation stated:
     Pursuant  to  20  C.F.R.  §  725.409,  for  purposes  of
     § 725.309 a denial of a claim for abandonment shall
     be  deemed  a  finding  that  the  claimant  has  not
     established any applicable condition of entitlement.
     Therefore  a  change  in  any  of  the  conditions  of
     entitlement are sufficient for the § 725.309 finding of
     a material change in condition.
Employer’s Post‐Hearing Memorandum, at 27. Consolidation also
conceded that “all of the physicians agreed that Mr. Burris was
totally disabled. Accordingly, Mr. Burris has proven a material
change  in  condition  from  the  denial  of  his  first  claim  in
November 2001.” Id.
   Thus,  not  only  did  Consolidation  concede  the  fact  that
Burris was totally disabled, the company also waived the legal
No. 12‐1330                                                            11

point regarding the proper reading of the regulations. That is,
Consolidation  agreed  before  the  ALJ  that  the  regulations
allowed  a  previously  abandoned  claim  to  be  brought  again
under the very circumstances presented here. At no time prior
to this petition for review did Consolidation argue either (1)
that Burris is now somehow less totally disabled than he was
when he filed his first claim; or (2) that the amended regula‐
tions at 20 C.F.R. §§ 725.309(d) and 725.409 are contrary to law
with regard to abandoned claims. Having never raised these
arguments  before,  Consolidation  waived  them  for  the  pur‐
poses of the petition for review. Spese, 117 F.3d at 1009 (when
failing to raise an issue before the ALJ and failing to develop
the  record  on  the  point,  the  employer  waives  the  matter  on
review).  See  also  Pole  v.  Randolph,  570  F.3d  922,  937  (7th  Cir.
2009)  (a  party  may  not  raise  an  issue  for  the  first  time  on
appeal).  Moreover,  stipulations  and  concessions  bind  those
who make them and Consolidation is therefore bound by its
concession below that Burris is totally disabled and has met his
burden of demonstrating a change in one of the conditions of
entitlement. Cleveland Hair Clinic, Inc. v. Puig, 200 F.3d 1063,
1068 (7th Cir. 2000) (voluntary stipulations bind the parties);
River v. Commercial Life Ins. Co., 160 F.3d 1164, 1173 (7th Cir.
1998)  (same).  Consolidation  has  offered  no  argument  for
making an exception to these well‐established rules. In light of
Consolidation’s previous factual and legal concessions, as well
as its waiver of the issue, the argument is utterly frivolous.
   The frivolousness becomes even more apparent if we look
past the obvious waiver and consider the claim on the merits.
Consolidation  is  asking  us  to  conclude  that  two  federal
regulations  are  contrary  to  law.  Yet  Consolidation  failed  to
12                                                       No. 12‐1330

identify the statute to which the regulations are contrary in its
briefs. When asked at oral argument to identify what law the
regulations are contrary to, Consolidation’s counsel replied, “I
can’t  point  to  a  specific  statute  for  you  right  now.”  Oral
Argument  at  5:32‐5:55.  Nor  has  Consolidation  attempted  to
identify any such statute following oral argument. Moreover,
Consolidation did not cite the relevant case law or standard by
which we determine if federal regulations are contrary to law.
See  Chevron,  U.S.A.,  Inc.  v.  Natural  Resources  Defense  Council,
Inc., 467 U.S. 837, 842‐43 (1984) (if Congress has directly spoken
to the precise question at issue, then a court must follow that
clear guidance, but if the statute is silent or ambiguous, the
court must defer to authoritative agency interpretations of the
law); Cece v. Holder, — F.3d —, —; 2013 WL 4083282, *3 (7th
Cir. 2013) (en banc) (same); Spese, 117 F.3d at 1006 (we defer to
the agency’s reasonable interpretation of a statute unless the
agency’s interpretation conflicts with the statute). When asked
at  oral  argument  whether  the  regulations  Consolidation
challenged  were  permissible  interpretations  of  the  statute,
counsel  replied,  “Yes.”  Oral  Argument,  at  5:55‐6:16.  To  this
day,  Consolidation has offered no  reason  to  forgo the usual
Chevron analysis, and has failed to withdraw its concession at
oral argument that the regulations are permissible interpreta‐
tions of the statute. 
    Moreover, Consolidation’s suggested approach is contrary
to that taken by our colleagues in the Sixth Circuit. See Cumber‐
land  River  Coal  Co.  v.  Banks,  690  F.3d  477  (6th  Cir.  2012).
Consolidation urges us to hold that the ALJ, in determining
whether a claimant demonstrates a material change in one of
the conditions of entitlement, should compare the evidence of
No. 12‐1330                                                       13

the miner’s medical condition at the time of filing the earlier
claim  with  subsequent  medical  records  to  determine  if  the
miner’s condition has improved or deteriorated. In Cumberland,
the  Director  argued  that  20  C.F.R.  §  725.309(d)  plainly  dis‐
penses  with  the  requirement  that  an  ALJ  compare  the  new
evidence with the evidence from the previously‐denied claim.
The  Director  instead  asserted  that  the  regulation  “does  not
authorize, much less compel, an ALJ to compare new evidence
with old evidence as part of the change in conditions analysis.”
Cumberland, 690 F.3d at 485. “Rather, the ALJ should compare
the new evidence of the miner’s physical condition ‘with the
conclusions reached in the prior claim.’” Cumberland, 690 F.3d
at 485 (quoting U.S. Steel Mining Co., LLC v. Director, OWCP,
386 F.3d 977, 989 (11th Cir.2004)). The Sixth Circuit adopted the
agency’s  reasonable  interpretation  of  the  regulation  and
construed the term “change” to mean disproof of the continu‐
ing  validity  of  the  original  denial,  rather  than  the  actual
difference  between  the  bodies  of  evidence  presented  at
different times:
     Under this definition, the ALJ need not compare the
     old  and  new  evidence  to  determine  a  change  in
     condition; rather, he [or she] will consider only the
     new evidence to determine whether the element of
     entitlement previously found lacking is now pres‐
     ent.
Cumberland, 690 F.3d at 486. We see no reason to create a circuit
split over the ill‐formed argument that Consolidation presses
here.
14                                                        No. 12‐1330

     Finally,  we  note  that  our  recent  decision  in  another  case
involving  Consolidation  provides  an  additional  basis  for
concluding that Burris has met his burden of demonstrating a
change in one of the conditions of entitlement. See Consolidation
Coal Co. v. Director, Office of Workers’ Compensation Programs,
721  F.3d  789  (7th  Cir.  2013).  In  that  case,  we  considered  the
impact of the restoration of the fifteen year presumption on the
subsequent claim analysis. Consolidation Coal, 721 F.3d at 793.
We noted that “a new application for benefits is permissible
when a grant of a new application would be consistent with
the  conclusion  that  the  denial  of  the  earlier  application  was
correct.” Consolidation Coal, 721 F.3d at 793 (citing Spese, 117
F.3d at 1008). We saw “no reason why a subsequent change
analysis  should  treat  a  change  in  the  applicable  law  any
differently than a material change in the physical condition of
the miner. In either situation, it is possible to say that the initial
denial was correct but that the miner is now entitled to bene‐
fits.”  Consolidation  Coal,  721  F.3d  at  794.  We  concluded,
therefore, that the fifteen year presumption could be used to
show a change in condition. As we will discuss below, Burris
met the conditions for the fifteen year presumption and thus
met the subsequent claim requirements on that basis alone.
                                    IV.
    We find no merit in Consolidation’s remaining arguments.
The  company  contends  that  the  ALJ’s  finding  that  Burris
proved fifteen years of surface mine employment in conditions
substantially similar to underground mines was not supported
by substantial evidence. Consolidation also maintains that the
ALJ erred in concluding that the company failed to rebut the
fifteen  year  presumption.  We  will  not  overturn  the  ALJ’s
No. 12‐1330                                                     15

decision if it is rational, supported by substantial evidence, and
consistent with governing law. Consolidation Coal, 721 F.3d at
793; Keene, 645 F.3d at 848.
                                  A.
     As we noted above, section 921(c)(4) of the Act creates a
rebuttable presumption of total disability due to pneumoconio‐
sis for miners who meet certain conditions. In particular, even
if the miner had a chest x‐ray that was interpreted as negative
for pneumoconiosis, if the miner demonstrates (1) that he was
employed  for  fifteen  years  or  more  in  one  or  more  under‐
ground coal mines; and (2) if other evidence demonstrates the
existence  of  a  totally  disabling  respiratory  or  pulmonary
impairment, then “there shall be a rebuttable presumption that
such  miner  is  totally  disabled  due  to  pneumoconiosis.”  30
U.S.C. § 921(c)(4). For miners who worked in surface rather
than  underground  mines,  the  miner  may  meet  the  first
requirement by demonstrating that the conditions of a miner’s
employment in a surface mine “were substantially similar to
conditions in an underground mine.” 30 U.S.C. § 921(c)(4). 
   In  determining  Burris’s  level  of  exposure  to  coal  dust
during his nearly seventeen years at Consolidation, the ALJ
credited Burris’s testimony that he worked extensively on the
hopper and the tipple, and that he was exposed to coal and
rock dust “all the time” during that work. Burris also testified
that, during his five years at Bollmeier, he was exposed to coal
and rock dust at least fifty percent of the time, and the ALJ
credited  that  testimony  as  well.  The  ALJ  concluded  from
Burris’s  testimony  that  his  exposure  to  coal  and  rock  dust
during  those  twenty‐two  combined  years  was  substantially
16                                                      No. 12‐1330

similar to conditions in an underground mine. Consolidation
parses the evidence differently. It contends that the ALJ should
have multiplied the five years at Bollmeier by fifty percent, for
example, and credited Burris with no more than two and a half
years of underground conditions for that period of employ‐
ment. The employer also complains that during more than nine
years of his employment at Consolidation, Burris was classified
as a pan operator, a job that involved no exposure to dust, and
that the ALJ should not have counted that time towards the
presumption.
     Consolidation’s arguments amount to nothing more than a
request that we reweigh the evidence. But we do not reweigh
the  evidence,  resolve  inconsistencies  in  the  record,  make
credibility  determinations,  or  substitute  our  inferences  for
those drawn below. Freeman United Coal Mining Co. v. Summers,
272 F.3d 473, 478 (7th Cir. 2001); Blakley v. Amax Coal Co., 54
F.3d 1313, 1322 (7th Cir. 1995). Moreover, we will not overturn
an  ALJ’s  decision  if  it  is  rational,  supported  by  substantial
evidence,  and  consistent  with  governing  law.  Consolidation
Coal, 721 F.3d at 793; Keene, 645 F.3d at 848. We have reviewed
the miner’s testimony and find that the ALJ’s decision met this
standard. Burris testified credibly that, no matter what his job
title, he  was  often  called upon to perform repair jobs  at the
hopper and tipple, two particularly dusty areas. When asked
if he worked on the hopper, for example, he replied, “Yes, all
the time. The biggest part of the time I was down there. That’s
where they have the most breakage.” Transcript of Hearing,
October 6, 2009, at 15. The hopper was, in fact, underground
and when working around the hopper, Burris testified that he
was  exposed  to  coal  dust  “practically  all  the  time.”  Id.  He
No. 12‐1330                                                        17

worked at two mines for Consolidation, the No. 2 mine, where
he testified he was also exposed to rock and coal dust “all the
time,” and the No. 5 mine, where he had constant exposure to
coal dust whenever he conducted repairs at the tipple, a job he
was  frequently  called  to  perform.  Tr.  at  27‐28.  That  is  more
than enough evidence to support the ALJ’s conclusion:
     [A]  surface  or  “strip”  miner  was  not  required  to
     directly  compare  his  work  environment  to  condi‐
     tions underground. Rather, the miner could estab‐
     lish  similarity  simply  by  proffering  “sufficient
     evidence of the surface mining conditions in which
     he worked.” It would then be “the function of the
     ALJ, based on his expertise and, we would expect,
     certain appropriate objective factors … to compare
     the  surface  mining  conditions  established  by  the
     evidence to conditions known to prevail in under‐
     ground mines.”
Summers,  272  F.3d  at  479  (quoting  Director,  Office  Workers’
Compensation Programs v. Midland Coal Co., 855 F.2d 509, 512
(7th Cir. 1988)). The ALJ appropriately analyzed the miner’s
testimony here, and we see no reason to disturb the conclusion
that Burris worked at least fifteen years in conditions substan‐
tially similar to those in underground mines.
                                   B.
    We  turn  to  the  challenge  to  the  ALJ’s  conclusion  that
Consolidation failed to rebut the presumption that Burris was
totally disabled due to pneumoconiosis arising from coal mine
employment. “The Secretary may rebut such presumption only
by establishing that (A) such miner does not, or did not, have
18                                                       No. 12‐1330

pneumoconiosis,  or  that  (B)  his  respiratory  or  pulmonary
impairment did not arise out of, or in connection with, employ‐
ment in a coal mine.” 30 U.S.C. § 921(c)(4); Blakley, 54 F.3d at
1320.  Once  the  claimant  qualifies  for  the  presumption  of
pneumoconiosis by establishing both prongs of the proof (as
Burris  has  here),  the  burden  of  rebutting  that  presumption
shifts to the employer, who must show a lack of pneumoconio‐
sis  or  a  lack  of  relationship  between  disability  and  employ‐
ment. Mitchell v. Office of Workers’ Compensation Programs, 25
F.3d 500, 505‐06 (7th Cir. 1994). See also Blakley, 54 F.3d at 1320. 
    The  ALJ  correctly  noted  that  there  are  several  means  of
establishing the existence of pneumoconiosis, including (1) a
valid chest x‐ray, with due consideration given to the qualifica‐
tions of persons interpreting the x‐ray; (2) a biopsy or autopsy;
(3) application of the irrebuttable presumption for complicated
pneumoconiosis (which did not apply here); or (4) a determi‐
nation of the existence of pneumoconiosis as defined in section
718.201 made by a physician exercising sound judgment, based
on objective medical evidence and supported by a reasoned
medical  opinion.  20  C.F.R.  §  718.202(a)(1)–(4).  The  ALJ  also
noted  the  correct  standard  for  determining  whether  the
employer rebutted the presumption that the disability arose
from coal mine employment. In particular, the ALJ considered
whether the employer could demonstrate by a preponderance
of the evidence that pneumoconiosis was not a “contributing
cause” of the miner’s total disability. Summers, 272 F.3d at 482
(the proper question is whether, had it not been for his pneu‐
moconiosis,  the  claimant  would  have  been  able  to  continue
working  in  the  mines);  Patrich  v.  Old  Ben  Coal  Co.,  926  F.2d
1482,  1490  (7th  Cir.  1991)  (in  considering  the  “contributing
No. 12‐1330                                                         19

cause” standard in connection with benefits under section 718, 
pneumoconiosis must be a necessary condition for a miner’s
total disability, even though it need not be a sufficient condi‐
tion).  In  rebutting  the  presumption,  we  have  noted  that  the
employer  faces  an  uphill  battle.  R&H  Steel  Buildings,  Inc.  v.
Director, Office of Workersʹ Compensation Programs, 146 F.3d 514,
518 (7th Cir. 1998). See also 20 C.F.R. § 718.204 (“A miner shall
be  considered  totally  disabled  due  to  pneumoconiosis  if
pneumoconiosis,  as  defined  in  §  718.201,  is  a  substantially
contributing cause of the miner’s totally disabling respiratory
or pulmonary impairment. Pneumoconiosis is a “substantially
contributing  cause”  of  the  miner’s  disability  if  it:  (i)  Has  a
material adverse effect on the miner’s respiratory or pulmo‐
nary condition; or (ii) Materially worsens a totally disabling
respiratory  or  pulmonary  impairment  which  is  caused  by  a
disease or exposure unrelated to coal mine employment.”). 
    In light of these standards, the ALJ carefully considered the
entire  medical  record  in  assessing  whether  the  employer
rebutted  the  presumption  that  Burris  suffered  from  either
clinical  or  legal  pneumoconiosis  as  defined  in  20  C.F.R.
§ 718.201, or that his total disability did not arise out of coal
mine  employment.  We  need  not  repeat  that  evidence  here.
Consolidation’s main complaint is that the ALJ found that the
x‐ray evidence and CT scan evidence were in equipoise, and
that the ALJ improperly broke the tie in resolving the differ‐
ences among the five medical opinions given. Consolidation
also  asserts  that  Burris’s  disability  was  due  to  his  extensive
cigarette smoking rather than his coal mine employment. 
    According to Consolidation, a finding that certain evidence
is in equipoise is virtually never appropriate because the ALJ
20                                                              No. 12‐1330

is obliged to resolve scientific disputes. We have certainly held
that  an  ALJ  must  resolve  scientific  disputes  on  scientific
grounds. See Stalcup v. Peabody Coal Co., 477 F.3d 482, 484 (7th
Cir.  2007).  The  ALJ  must  therefore  “articulate  a  reason  and
provide support for favoring one opinion over another. Id. We
have  also  held  that  “when  an  ALJ  is  faced  with  conflicting
evidence from medical experts, he cannot avoid the scientific
controversy  by  basing  his  decision  on  which  side  has  more
medical opinions in its favor.” Stalcup, 477 F.3d at 484. But the
ALJ  here  appropriately  considered  the  qualifications  of  the
physicians  interpreting  the  x‐rays  and  CT  scans,  and  gave
more  weight  to  those  physicians  who  were  board  certified
radiologists and those who had received special certification as
“B‐readers.”4  The  ALJ  nevertheless  concluded  that  the  evi‐
dence  was  in  equipoise.  There  is  nothing  inherently  wrong
with this finding; evidence is sometimes equally balanced, as
was the case here with the x‐rays and CT scans, and nothing in
the record leads us to believe that the ALJ abandoned his fact‐
finding obligations.
   As unhappy as the company was with the ALJ’s finding
that some of the evidence was in equipoise, Consolidation was,


4
     B‐readers  are  doctors  who  pass  an  examination  administered  by  the
National  Institute  for  Occupational  Safety  and  Health,  a  federal  agency
operating under the auspices of the U.S. Centers for Disease Control and
Prevention,  in  the  U.S.  Department  of  Health  and  Human  Services.  See
http://www.cdc.gov/niosh/topics/chestradiography/breader‐info.html (last
visited September 29, 2013). “B Reader approval is granted to physicians
with a valid U.S. state medical license who demonstrate proficiency in the
classification of chest radiographs for pneumoconioses using the Interna‐
tional Labour Office (ILO) Classification System.” 
No. 12‐1330                                                                   21

ironically, equally dismayed with the ALJ’s resolution of the
difference  of  opinions  of  the  five  physicians  regarding  the
diagnosis of pneumoconiosis in favor of the claimant. Consoli‐
dation asserts that the ALJ simply counted heads, crediting the
three physicians who found that Burris suffered from pneumo‐
coniosis over the two who concluded that he did not. Consoli‐
dation also complains that the ALJ gave more weight to the
opinion of the treating physician without analyzing the factors
listed in 20 C.F.R. § 718.104(d).5 Again, our review of the ALJ’s


5
     In  relevant  part,  that  regulation  provides:  “In  weighing  the  medical
evidence of record relevant to whether the miner suffers, or suffered, from
pneumoconiosis,  whether  the  pneumoconiosis  arose  out  of  coal  mine
employment,  and  whether  the  miner  is,  or  was,  totally  disabled  by
pneumoconiosis or died due to pneumoconiosis, the adjudication officer
must  give  consideration  to  the  relationship  between  the  miner  and  any
treating physician whose report is admitted into the record. Specifically, the
adjudication officer shall take into consideration the following factors in
weighing the opinion of the miner’s treating physician:
(1) Nature of relationship. The opinion of a physician who has treated the
miner for respiratory or pulmonary conditions is entitled to more weight
than a physician who has treated the miner for non‐respiratory conditions;
(2)  Duration  of  relationship.  The  length  of  the  treatment  relationship
demonstrates whether the physician has observed the miner long enough
to obtain a superior understanding of his or her condition;
(3)  Frequency  of  treatment.  The  frequency  of  physician‐patient  visits
demonstrates whether the physician has observed the miner often enough
to obtain a superior understanding of his or her condition; and
(4) Extent of treatment. The types of testing and examinations conducted
during the treatment relationship demonstrate whether the physician has
obtained  superior  and  relevant  information  concerning  the  miner’s
                                                            (continued...)
22                                                                No. 12‐1330

Decision  demonstrates  that  the  ALJ  did  no  such  thing.  Al‐
though  the  ALJ  did  not  neatly  march  through  the  section
718.104(d) factors in a single paragraph, the analysis is clear
enough from a review of the entire Decision. As the ALJ noted,
Burris’s treating physician was board certified in both internal
and pulmonary medicine. The ALJ also noted that the treating
physician  had  been  overseeing  Burris’s  health  care  for  five
years, had examined him every four to six months during that
period, regularly ordered (and then analyzed) chest x‐rays and
pulmonary function tests for Burris, and regularly adjusted his
medications. The decision to give more weight to the opinion
of the treating physician was thus supported by  substantial
evidence and perfectly consistent with the regulations.
    As  for  the  claim  that  Burris’s  disability  was  caused  by
cigarette smoking rather than coal mine employment, the ALJ
properly discredited the medical opinions of the two physi‐
cians who supplied reports for the employer on this issue. In
one instance, the ALJ rejected the opinion because the doctor
relied on general statistics without relating them to Burris in


5
   (...continued)
condition.
(5) In the absence of contrary probative evidence, the adjudication officer
shall accept the statement of a physician with regard to the factors listed in
paragraphs  (d)(1)  through  (4)  of  this  section.  In  appropriate  cases,  the
relationship between the miner and his treating physician may constitute
substantial evidence in support of the adjudication officerʹs decision to give
that physician’s opinion controlling weight, provided that the weight given
to the opinion of a minerʹs treating physician shall also be based on the
credibility of the physician’s opinion in light of its reasoning and documen‐
tation, other relevant evidence and the record as a whole. 
No. 12‐1330                                                       23

particular. That doctor had also concluded that Burris does not
have pneumoconiosis, an opinion the ALJ had already rejected.
Having denied that Burris suffered from pneumoconiosis, the
doctor was, of course, unable to opine on the cause of a disease
that he denied the claimant had. In the other case, the doctor
underestimated Burris’s exposure to coal dust, contrary to the
ALJ’s  other  findings.  Thus,  the  ALJ’s  determination  that
neither  of  these  opinions  overcame  the  presumption  that
Burris’s  totally  disabling  respiratory  disease  was  due  to  his
coal mine employment was rational, supported by substantial
evidence, and not contrary to the law. 
                                   V.
     In  sum,  Consolidation  waived  its  argument  regarding  a
change  in  the  conditions  of  entitlement  for  this  subsequent
claim,  and  the  argument  lacked  merit  in  any  case.  We  also
conclude that the ALJ’s determination that Burris labored for
at  least  fifteen  years  in  surface  mine  conditions  that  were
substantially  similar  to  underground  mine  conditions  is
rational, supported by substantial evidence and not contrary to
law.  Finally,  we  agree  with  the  ALJ’s  conclusion  that  the
employer  failed  to  rebut  the  fifteen‐year  presumption.  The
petition for review is therefore
                                                          DENIED.